NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1



           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                             Submitted February 6, 2008*
                              Decided February 6, 2008

                                       Before

                 Hon. KENNETH F. RIPPLE, Circuit Judge

                 Hon. ILANA DIAMOND ROVNER, Circuit Judge

                 Hon. DIANE S. SYKES, Circuit Judge

No. 07-2029
                                             Appeal from the United States District
ERIC D. SMITH,                               Court for the Northern District of
     Petitioner-Appellant,                   Indiana, South Bend Division

      v.                                     No. 3:06-CV-461 PS

BILL WILSON,                                 Philip P. Simon,
     Respondent-Appellee.                    Judge.

-----------------------------------------------------------------
No. 07-2354
                                   Appeal from the United States District
ERIC D. SMITH,                     Court for the Southern District of
      Petitioner-Appellant,        Indiana, Indianapolis Division.

      v.                                     No. 1:07-cv-299-JDT-JMS

BILL WILSON,                                 John Daniel Tinder,
     Respondent-Appellee.                    Judge.


      *
      After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2).
Nos. 07-2029, 07-2354, 07-2355                                                  Page 2


-----------------------------------------------------------------

No. 07-2355
                                               Appeal from the United States District
ERIC D. SMITH,                                 Court for the Southern District of
     Petitioner-Appellant,                     Indiana, Indianapolis Division.

      v.                                       No. 1:07-cv-127-RLY-WTL

BILL WILSON,                                   Richard L. Young,
     Respondent-Appellee.                      Judge.


                                     ORDER

        We consolidated these three appeals for disposition. In each case Eric Smith,
an Indiana prisoner, seeks habeas corpus relief under 28 U.S.C. § 2254 for alleged
violations of his due process rights during a prison disciplinary action. In each case
the district court dismissed his petition because the discipline imposed upon him
did not strip him of good-time credits or hinder his ability to earn good-time credits
and, therefore, did not implicate the fact or duration of his custody. Because the
condition, not the fact, of Smith’s custody is in question, he is required to pursue
relief under 42 U.S.C. § 1983, and thus we affirm.

       After three separate hearings, Smith was convicted of committing three
prison disciplinary violations: (1) making threats to prison and government staff,
resulting in six months’ disciplinary segregation and a 90-day loss of phone
privileges; (2) refusing to provide a DNA sample as required by Ind. Code § 10-1-9,
resulting in six months’ disciplinary segregation; and (3) possessing unauthorized
property, resulting in a 60-day loss of telephone privileges. Smith argues that his
hearings suffered from numerous defects: he was denied an impartial decision
maker, evidence was wrongfully used to attack his character and credibility, the
proceedings were retaliation for his legal filings, and the evidence presented did not
support a finding of guilt. According to Smith the hearings did not afford him due
process and the punishments, therefore, are unconstitutional.

       Section 2254 provides the exclusive avenue for federal relief of constitutional
violations when those violations result in a loss of good-time credit or a reduction in
the rate of earning good-time credit. Montgomery v. Anderson, 262 F.3d 641, 643
(7th Cir. 2001). Federal habeas corpus is appropriate in such circumstances
because the accumulation of good-time credit ultimately affects the fact or duration
of custody. Cochran v. Buss, 381 F.3d 637, 639 (7th Cir. 2004); Montgomery, 262
Nos. 07-2029, 07-2354, 07-2355                                                Page 3

F.3d at 643. Other forms of discipline that affect the condition but not the duration
of custody—including disciplinary segregation and loss of phone privileges—must
be challenged under § 1983. See Cochran, 381 F.3d at 639 (phone privileges);
Montgomery, 262 F.3d at 643-44 (disciplinary segregation).

       Smith’s punishments did not include any loss of good-time credits, and he
does not show that the fact of his punishment has any affect on his ability to earn
good-time credits. In Indiana, prisoners are categorized as either Class I (in which
the prisoner earns one day of credit for each day served), Class II (in which a
prisoner earns one day credit for every two days served), and Class III (in which the
prisoner earns no credit). Ind. Code § 35-50-6-3. The prison can shift prisoners to
lower classes as punishment and can raise them to higher classes as reward. Ind.
Code §§ 35-50-6-4, 35-50-6-7. Smith argues that the mere fact that he was
disciplined for an offence (regardless of the discipline imposed) caused him to
languish in Class III because Indiana law requires prisoners to remain offense-free
for six months before earning elevation to the next-highest class. Smith’s
argument—if true—would bring his claim within § 2254 because any offence would
necessarily result in a six-month period during which he could not earn good-time
credits at an increased rate.

       The Indiana statute, however, shows that a demotion in class is not the
automatic result of any discipline imposed and that a prisoner can be reinstated to
a higher class whenever the prison feels they are deserving (with a review of a
prisoner’s merit occurring at least every six months). Ind. Code § 35-50-6-4.
Because loss of credit-earning potential is not an inevitable result of Smith’s
violations, the disciplinary hearings he attacks do not implicate the length of his
sentence. Any improvement to his rate of earning good-time credits remains at the
complete discretion of the prison; his only entitlement is to a re-evaluation of his
credit-earning class every six months. See Hadley v. Holmes, 341 F.3d 661, 664 (7th
Cir. 2003) (“Section 1983 must be used where a claim, if decided favorably to the
prisoner, at best might accelerate the accrual of good time”).

      Accordingly, the decisions of the district courts are AFFIRMED.